Order entered April 15, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00838-CV

                         CHERYL YOUNG, Appellant

                                        V.

                         DALLAS COUNTY, Appellee

                 On Appeal from the 44th Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. TX-19-01116

                                     ORDER

      Before the Court is appellant’s April 13, 2022 motion for an extension of

time to file her corrected brief. We GRANT the motion. We ORDER the

corrected brief tendered to this Court by appellant on April 5, 2022 filed as of the

date of this order.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE